Citation Nr: 0943084	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 2004 to 
July 2006.  He also had service in the Army National Guard, 
with a period of active duty for training (ACDUTRA) from July 
1986 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 


FINDING OF FACT

The Veteran has migraine headaches that are likely related to 
his military service.


CONCLUSION OF LAW

The Veteran has migraine headaches that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his migraine headaches are related 
to his military service.  He contends that he had headaches 
prior to his active duty, but that they increased in severity 
and frequency while on active duty and now he requires 
treatment for his headaches.

A retention physical performed in May 2002 shows that the 
Veteran reported a history of frequent or severe headaches.  
He was diagnosed with migraines.

Service treatment records (STRs) dated in February 2006 
through June 2006 show that the Veteran complained of 
headaches and that he was diagnosed with migraine headaches.  
A record dated in May 2006 shows that the Veteran reported 
that his headaches began after he stopped taking narcotics 
following an in-service right shoulder injury.  

A statement of medical examination and duty status dated in 
June 2006 reveals that the Veteran's headaches were found to 
be incurred in the line of duty.

The Veteran was afforded a VA examination in September 2006.  
He reported having migraines an average of two to four times 
per week.  The Veteran was diagnosed with migraine headaches.  
No opinion as to the etiology of the disability was given.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  If there is evidence that 
a pre-service disability underwent an increase in severity 
during service, the presumption of aggravation can be 
rebutted only by clear and unmistakable evidence to the 
contrary.  38 C.F.R. § 3.306(b).  

Here, the Board finds that the presumption of sound condition 
has been rebutted as a May 2002 National Guard retention 
physical clearly documents the Veteran's migraines.  
Additionally, the Veteran admits that he had headaches in 
2002, prior to his active duty.  The Board also finds that 
the Veteran's migraine headaches were aggravated by his 
service.  Here, the Veteran contends that although he did 
have headaches in 2002, they were not as severe or as 
frequent as those experienced during service.  The Veteran is 
competent to testify about the severity and frequency of his 
headaches.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is 
nothing in the claims file to indicate that the Veteran's 
contentions are not credible.  The Veteran's STRs show 
repeated complaints of migraines following the use of 
narcotics for a shoulder injury; his VA examination shows 
headaches two to four times per week; and the Veteran has 
contended that he still has headaches and now requires 
treatment for his headaches.  Accordingly, the Board finds 
that the Veteran's headaches in service were not temporary or 
intermittent flare-ups; rather, they represent an aggravation 
in service.  With evidence of an increase in severity during 
service, and no clear and unmistakable evidence to the 
contrary, the presumption of aggravation has not been 
rebutted.  

Additionally, the Board finds the June 2006 finding that 
indicated that the Veteran's headaches were incurred in the 
line of duty probative.  There is no opinion to the contrary.  
Consequently, based on the evidence of record, and according 
the Veteran the benefit of the doubt, the Board finds that it 
is likely that the Veteran's migraine headaches are related 
to his military service.


ORDER

Entitlement to service connection for migraine headaches is 
granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


